Exhibit 10.2

CENTERLINE

2007 SHARE INCENTIVE PLAN

___________________________________

2007 Outperformance Program

(as adopted by the Compensation Committee on April 18, 2007)

___________________________________

 

1.

Purpose and Authority; Effective Date

Pursuant and subject to the Centerline 2007 Share Incentive Plan (the “2007
Plan”), Centerline Holding Company and its subsidiaries, including but not
limited to Centerline Capital Group, Inc., Centerline Affordable Housing
Advisors LLC and CCG Partners, Inc.,have adopted this 2007 Outperformance
Program (the “OPP”) in order to further the interests of the 2007 Plan. The
Committee has adopted the OPP, on the date designated in the caption above,
pursuant to authority delegated to the Committee by the Board as set forth in
the Committee’s charter. Participation Percentages may be granted hereunder from
and after the date of such adoption. The OPP became effective as of January 1,
2007.

2.

Definitions

 

Terms in the OPP that begin with an initial capital letter have the defined
meaning set forth in Appendix A of the 2007 Plan, unless defined in this Section
2 or elsewhere in the OPP, or the context of their use clearly indicates a
different meaning. As used herein, the following terms shall have the meanings
set forth below:

“Baseline Per Share Value” means the Fair Market Value of one Common Share as of
the Effective Date.

 

“Dividend Return Per Share” means, as of the Valuation Date, the sum of (a) the
aggregate amount of dividends and other cash distributions paid on one Common
Share during the Performance Period (excluding dividends and distributions paid
in the form of additional Common Shares), and (b) the fair market value (as
determined by the Committee in its reasonable discretion), measured as of the
Valuation Date, of any securities, other than Common Shares, that are paid in
respect of one Common Share during the Performance Period, plus the aggregate
amount of dividends and distributions paid on such securities during such
period; provided that any dividends or other distributions that are made in cash
or other liquid securities shall be deemed to be reinvested in Common Shares
(purchased at their Fair Market Value on the dividend payment date or on the
distribution date, as the case may be).

“Effective Date” means January 1, 2007.

“Final Participation Percentage” means, as of the Valuation Date, with respect
to each OPP Award Recipient, such OPP Award Recipient’s Participation
Percentage, plus such OPP Award Recipient’s Unallocated Participation Percentage
Share.

 



 

--------------------------------------------------------------------------------

“Good Reason” means, with respect to an OPP Award Recipient, (A) if the OPP
Award Recipient is a party to a Service Agreement, and “good reason” is defined
therein, such definition, or (B) if the OPP Award Recipient is not a party to a
Service Agreement or the OPP Award Recipient’s Service Agreement does not define
“good reason”: (i) the material reduction of the OPP Award Recipient’s
authority, duties and responsibilities, or the assignment to the OPP Award
Recipient of duties materially inconsistent with the OPP Award Recipient’s then
current position or positions with the Company; (ii) a ten percent or more
reduction in the annual base salary of the OPP Award Recipient, or a material
reduction in the annual cash bonus opportunity applicable to the OPP Award
Recipient, if any, subject to the exceptions set forth in the following
sentence; or (iii) the relocation of the OPP Award Recipient’s office to more
than 30 miles from his or her current place of employment. For purposes of
clause (ii) of the preceding sentence, “Good Reason” shall not occur as the
result of a reduction in bonus opportunity that the Company makes in good faith
either (x) as part of a Company program to reduce “general and administrative”
expenses due to business conditions which reduction is applied to other senior
officers generally, or (y) by reason of the OPP Award Recipient’s failure to
perform his or her duties and/or achieve personal, departmental, or Company-wide
goals and objectives; provided that neither of these exceptions shall apply if
the reduction in bonus opportunity occurs in connection with, on, or after a
Change in Control.

“Maximum OPP Pool Amount” means U.S. $25,000,000.

“Measurement Date” means December 31, 2009.

“OPP Award” means an award of a Participation Percentage to an OPP Award
Recipient under the OPP. Each OPP Award is designed to qualify as a Performance
Compensation Award (within the meaning of the 2007 Plan).

“OPP Award Recipient” means an Eligible Person who is designated by the
Committee to receive an OPP Award, and who duly and timely executes a
Participation OPP Letter.

“OPP Pool” means, as of the Valuation Date, a dollar amount calculated by
multiplying the Outperformance Amount by eleven percent (11%); provided,
however, that in no event shall the OPP Pool as of the Valuation Date either
exceed the Maximum OPP Pool Amount, or be less than zero. This formula for
calculating the OPP Pool is the Performance Formula for purposes of Section
10(d) of the 2007 Plan.

“Other Share-Based Securities” has the meaning set forth in Section 4(c).

“Outperformance Amount” for a Valuation Date shall mean the product obtained
when –

 

(i)

an amount equal to the excess of the Total Return Per Share over the Performance
Threshold Per Share,

is multiplied by

 

(ii)

the Weighted Average Shares Outstanding.

“Participation OPP Letter” has the meaning set forth in Section 4(a).

 

- 2 -

 



 

--------------------------------------------------------------------------------

“Participation Percentage” means, with respect to any OPP Award Recipient, such
OPP Award Recipient’s percentage of the amounts to be paid under the OPP as set
forth in such OPP Award Recipient’s Participation OPP Letter.

“Performance Threshold Per Share” means, as calculated on a per Common Share
basis for the Valuation Date, the Baseline Per Share Value of one Share,
multiplied by the Target Return Percentage.

“Performance Period” means the period commencing on the Effective Date and
ending on the Measurement Date, or, if earlier, upon a Change in Control.

“Qualified Termination” has the meaning set forth in Section 4(d)(i).

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between an OPP Award Recipient, on
the one hand, and the Company, its Manager, or one of their Affiliates, on the
other hand, as amended or supplemented through such date.

“Target Return Percentage” means thirty-seven and one-half percent (37.5%) for
the period from the Effective Date to the Measurement Date; subject to pro rata
reduction for each full month by which the Valuation Date occurs before the
Measurement Date.

 

“Total Return Per Share” means, as calculated on a per Common Share basis as of
the Valuation Date, the sum of (i) the Dividend Return Per Share, plus (ii) the
difference (positive or negative) between the Fair Market Value of one Common
Share on the Valuation Date and the Baseline Per Share Value. Total Return Per
Share is the Performance Measure, as authorized under Section 10(d) of the 2007
Plan.

“Unallocated Participation Percentage” means, as of the Valuation Date, the
aggregate Participation Percentage of the OPP Pool that is not allocated to any
OPP Award Recipient under the OPP whether because such Participation Percentage
was not allocated or was forfeited.

“Unallocated Participation Percentage Share” means, as of the Valuation Date,
with respect to each OPP Award Recipient, the Unallocated Participation
Percentage multiplied by a fraction the numerator of which is such OPP Award
Recipient’s Participation Percentage and the denominator of which is the product
of (i) 100% minus (ii) the Unallocated Participation Percentage.

“Valuation Date” means the earliest of (i) the Measurement Date and (ii) the
date upon which a Change in Control shall occur.

“Weighted Average Shares Outstanding” means, as of the Valuation Date, the
weighted average number of Common Shares outstanding during the period from the
Effective Date to the Valuation Date.

 

3.

Administration

(a)      General. The general administration of the OPP and the responsibility
for carrying out the provisions of the OPP shall be placed in the Committee and
the Board as

 

- 3 -

 



 

--------------------------------------------------------------------------------

provided herein, subject to (i) the right of the CEO and Vice-Chairman to make
allocations of Participation Percentages and to make OPP determinations reserved
to them pursuant to Section 4 below, and (ii) the Committee’s right to delegate
administrative actions to the CEO, the Vice-Chairman, and other Employees and
any Affiliate (who will act with respect to such delegated matters only at the
pleasure of the Committee). The Committee may make such rules and regulations
and establish such procedures for the administration of the OPP as it deems
appropriate.

(b)     Modification of Award Conditions or Vesting. The Committee may, in its
absolute discretion, without amendment to the OPP, accelerate the lapse of
restrictions, or waive any condition imposed hereunder, with respect to any OPP
Award, or otherwise adjust any of the terms applicable to any such OPP Award;
provided, however, that no action under this Section shall adversely affect any
OPP Award Recipient without the OPP Award Recipient’s specific written consent.

(d)     Equitable Adjustments. Unless a specific provision in this OPP requires
a different adjustment, when determining the OPP Bonus Pool, the Committee shall
make equitable adjustments that are consistent with Section 13(a) of the 2007
Plan and not otherwise addressed in this OPP.

(e)      Finality of Decisions; Indemnification and Release of Administrators.
All decisions made by the Committee pursuant to the provisions of the OPP shall
be final, conclusive and binding on all persons, including the Company and the
OPP Award Recipients. No member of the Board or the Committee, nor any officer
of the Company or Employee acting on behalf of the Board or the Committee, shall
be personally liable for any action, determination, or interpretation taken or
made in good faith with respect to the OPP, and all members of the Board or the
Committee and each and any officer of the Company or Employee acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.

4.

OPP Awards

(a)           Determination of OPP Awards. During Fiscal Year 2007, or as soon
thereafter as is reasonably possible, (i) the Committee shall, in such
proportions as it shall determine in its sole and absolute discretion, award
Participation Percentages to the Company’s CEO, the Vice-Chairman, and any
executive officers who are reporting persons for purposes of for Rule 16 under
the Exchange Act, and (ii) the CEO and Vice-Chairman, acting together and in
writing, shall, in such proportions as they shall determine in their sole and
absolute discretion, award the balance of the Participation Percentages to
Eligible Persons other than themselves and other Rule 16 reporting persons for
such Fiscal Year. In the event the position of either the CEO or Vice-Chairman
shall be vacant, the Committee shall designate another executive officer of the
Company to participate in the award decision-making process. The total
Participation Percentages awarded for the Performance Period shall equal one
hundred percent (100%). In accordance with Section 4(d)(iv), forfeited
Participation Percentages may be awarded at any time during the Performance
Period, and may be awarded to Eligible Persons whose Continuous Service is for
less than the full Performance Period, and/or their heirs and successors. All
awards of Participation Percentages shall be made in the form of individual
written award agreements (substantially in the form attached as Exhibit A, each
a “Participation OPP Letter”) executed by the Company, and each individual
Eligible Person who receives such an award.

 

- 4 -

 



 

--------------------------------------------------------------------------------

 

(b)          Calculation of OPP Pool. As soon as practicable following the
Valuation Date, but as of the Valuation Date, the Committee shall calculate the
size of the OPP Pool, if any. If the performance of the Company has been such
that there is no OPP Pool (i.e., that the OPP Pool is zero), then the OPP Award
Recipients shall not be entitled to be paid any amounts under the OPP, and the
OPP Awards shall be terminated as of the Valuation Date. If the OPP Pool as of
the Valuation Date is greater than zero, then the OPP Award Recipients shall be
entitled to the payments described in Section 4(c) below.

(c)           Restricted Shares. In the event that the OPP Pool as of the
Valuation Date is greater than zero, then the Committee shall make a Restricted
Share Award (pursuant to the 2007 Plan) to each OPP Award Recipient whose
Continuous Service has not terminated on or before the Valuation Date. The
number of Restricted Shares awarded to the OPP Award Recipient shall be
calculated as follows with respect to each Restricted Share Award: multiply
(x) the OPP Pool calculated as of the Valuation Date, by (y) the Final
Participation Percentage for such OPP Award Recipient, then divide the result by
(z) the Fair Market Value per Common Share on the Valuation Date. The resulting
number will determine the number of Restricted Shares constituting the OPP Award
Recipient’s Restricted Share Award. Subject to the terms hereof, the Restricted
Share Award for the OPP Award Recipient’s Restricted Shares shall be issued as
of the Valuation Date, notwithstanding that, as an administrative matter,
certificates representing the Restricted Shares may be issued subsequent to any
such date.

 

(d)

Termination and Forfeiture; Vesting; Change in Control.

(i)            In the event of termination of an OPP Award Recipient’s
Continuous Service without Cause or by the OPP Award Recipient with Good Reason
or by reason of the OPP Award Recipient’s Retirement, death or Disability (a
“Qualified Termination”) prior to the Valuation Date then, with respect to the
OPP Award Recipient only, (I) the calculations provided in Sections 4(b) and (c)
hereof shall be performed with respect to such Recipient’s OPP Award effective
as of the date of the Qualified Termination as if a Change in Control had
occurred (with respect to the OPP Award Recipient only) on such date, and
(II) the OPP Award Recipient (or the OPP Award Recipient’s estate in the event
of death) shall receive Unrestricted Shares equal to the number of Restricted
Shares the OPP Award Recipient would otherwise receive as a result of such
calculation, in full satisfaction and extinguishment of the OPP Award
Recipient’s rights under the OPP and the 2007 Plan.

(ii)           If at any time prior to the Valuation Date an OPP Award
Recipient’s Continuous Service shall terminate or cease for any reason other
than a Qualified Termination, then such Award Recipient’s OPP Award shall be
forfeited at such time. If at any time on or after the Valuation Date (and
during the vesting period for Restricted Share Awards) an OPP Award Recipient’s
Continuous Service shall terminate or cease for any reason, then such OPP Award
Recipient’s rights shall be determined exclusively pursuant to the Restricted
Share Award and the 2007 Plan, and the OPP Award Recipient shall have no further
rights or claims of any kind under the OPP.

 

- 5 -

 



 

--------------------------------------------------------------------------------

(iii)        Subject to 4(d)(i) and 4(d)(ii) hereof, the Restricted Shares
granted pursuant to the OPP shall become vested as follows:

 

(I) 

fifty percent (50%) of such Restricted Shares shall become vested on the first
(1st) anniversary of the Measurement Date, and

 

(II) 

the remaining fifty percent (50%) of such Restricted Shares shall become vested
on the second (2nd) anniversary of the Measurement Date.

Notwithstanding the foregoing, all unvested Restricted Shares that have not
previously been forfeited shall vest immediately upon the occurrence of a Change
in Control or a Qualified Termination. For the avoidance of doubt, the vesting
of the Restricted Shares pursuant to this Section shall be independent from, and
in no way affect, the calculations set forth in Sections 4(b) and 4(c) hereof.

(iv)          Prior to the Valuation Date, the Committee may allocate part or
all of any OPP Award or any unvested portion thereof which have been forfeited
pursuant to Section 4(d)(ii) to one or more of the other OPP Award Recipients
then existing who are not “covered employees” within the meaning of Code Section
162(m) or to one or more new OPP Award Recipients, including newly hired
Employees.

(v)         Notwithstanding any terms of the OPP, the 2007 Plan or any OPP Award
hereunder, each and every OPP Award and all cash, Restricted Shares,
Unrestricted Shares, settlement in Shares, or proceeds from the sale of Shares,
made or earned pursuant to the OPP shall be subject to the right of the Company
to full recovery (with reasonable interest thereon) in accordance with the terms
and conditions of Sections 25 and 26 of the 2007 Plan.

(e)           Issuance of Other Securities in lieu of Common Shares. In lieu of
Common Shares, the Committee, in its sole discretion, may permit some or all of
the OPP Award Recipients to receive their Restricted Shares in Restricted Share
Units or other securities of the Company or any of its Affiliates, that are
valued in whole or in part by reference to, or are otherwise calculated by
reference to or based on, Common Shares (“Other Share-Based Securities”);
provided, that the Committee determines, in good faith, that the aggregate value
of such Other Share-Based Securities is equivalent to the value of the
Restricted Shares to be issued to such OPP Award Recipient(s) pursuant to
Section 4(c). Other Share-Based Securities may be issued in lieu of all the
Restricted Shares of such OPP Award Recipient(s) or a portion thereof. The
Committee shall determine the rights, restrictions and conditions, under the OPP
or otherwise, applicable to such Other Share-Based Securities; provided,
however, that unless the Committee provides otherwise, the rights, restrictions
and conditions attributable to the Other Share-Based Securities shall be the
same as Restricted Shares.

(f)          Rights with Respect to OPP Award. Without duplication of the
provisions of Section 13 of the 2007 Plan, if (i) the Company shall at any time
be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or capital stock of the Company or a transaction similar

 

- 6 -

 



 

--------------------------------------------------------------------------------

thereto, (ii) any share dividend, share split, reverse share split, share
combination, reclassification, recapitalization, significant repurchase of
shares, or other similar change in the capital structure of the Company, or any
distribution to holders of Common Shares other than ordinary cash dividends,
shall occur, or (iii) any other event shall occur which in the reasonable
judgment of the Committee necessitates action by way of adjusting the terms of
the OPP, then and in that event, the Committee shall take such action as shall
be necessary to maintain the OPP Award Recipients’ rights hereunder so that they
are substantially proportionate to the rights existing under the OPP prior to
such event. After the issuance of the Restricted Shares, the OPP Award Recipient
shall possess all incidents of ownership with respect to each Restricted Share
which is outstanding, including voting rights, without regard to whether such
Restricted Share has then vested, except as otherwise set forth herein or in a
Restricted Share Award Agreement.

 

5.

Continuance of Employment.

 

Neither the OPP nor the grant of any OPP Award hereunder shall interfere with or
limit in any way the right of the Company, the Manager, or any of their
Affiliates to terminate any OPP Award Recipient’s employment at any time and for
any reason (subject to the terms of any employment agreement), nor shall the OPP
or the grant of any OPP Award hereunder impose any obligation on the Company,
the Manager, or any of their Affiliates to continue the employment of any OPP
Award Recipient.

 

6.

Requirements of Law.

 

The grant of OPP Awards and the settlement thereof in accordance with the OPP
and the 2007 Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies as may be
required.

7.

Miscellaneous  

(a)            Amendments. The OPP and any Participation OPP Letter may be
amended or modified only in writing by the Committee or the Board; provided that
any amendment or modification of any kind which adversely affects any OPP Award
Recipient must be consented to by such OPP Award Recipient to be effective as
against him or her.

(b)          Incorporation of the 2007 Plan; Interpretation by Committee. The
OPP is subject in all respects to the terms, conditions, limitations and
definitions contained in the 2007 Plan. In the event of any discrepancy or
inconsistency between the OPP and the 2007 Plan, the terms and conditions of the
2007 Plan shall control. Without limiting the generality of the foregoing, the
Committee may interpret the 2007 Plan and the OPP, and take any other actions
and make any other determinations or decisions that it deems necessary or
appropriate in connection with the 2007 Plan, the OPP or the administration or
interpretation thereof, with such interpretations, actions, determinations, and
decisions to be conclusive and binding on all persons and otherwise accorded the
maximum deference permitted by law, provided that the Committee’s
interpretations, actions, determinations, and decisions shall not be entitled to
deference on and after a Change in Control except to the extent that such
interpretations are made exclusively by members of the Committee who are
individuals who served as Committee members before the Change in Control. In the

 

- 7 -

 



 

--------------------------------------------------------------------------------

event of any dispute or disagreement as to interpretation of the 2007 Plan or
the OPP or of any rule, regulation or procedure, or as to any question, right or
obligation arising from or related to the 2007 Plan or the OPP, the decision of
the Committee shall, except as provided above, be final and binding upon all
persons.

(c)           Restricted Share Issuances. Any issuance of Restricted Shares
pursuant to OPP Awards shall occur pursuant to the 2007 Plan, and shall be
subject to all terms and conditions thereof.

(d)          Withholding of Tax. Anything to the contrary notwithstanding, all
payments required to be made by the Company hereunder shall be subject to the
withholding of such amounts as the Company reasonably may determine that it is
required to withhold pursuant to applicable federal, state or local law or
regulation. The Company’s obligation to deliver share certificates (or evidence
of book entry) to any OPP Award Recipient is subject to and conditioned on tax
withholding obligations being satisfied by such OPP Award Recipient, including
the terms of the 2007 Plan applicable thereto.

(e)           Anti-Alienation; Non-Assignability; Etc. Except as otherwise
provided by (i) law, (ii) an OPP Award Recipient’s will or by the laws of
descent or distribution in the event of the OPP Award Recipient’s death, (iii) a
Restricted Share Award, (iv) an OPP Award or (v) the 2007 Plan, neither an OPP
Award Recipient nor any other person shall have any right to sell, assign,
transfer, pledge, mortgage, or otherwise encumber, transfer, hypothecate,
alienate or convey in advance of actual receipt, the amounts, if any, payable or
deliverable hereunder, or any part thereof. The designation of a death
beneficiary by an OPP Award Participant shall be permissible and shall not
constitute a transfer. Except to the extent required by law or as authorized
under the 2007 Plan, a Restricted Share Award or an OPP Award, no part of the
amounts payable shall, prior to actual payment, (i) be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by an OPP Award Recipient or any
other person, (ii) be transferable by operation of law in the event of an OPP
Award Recipient’s or any other person’s bankruptcy or insolvency, or (iii) be
transferable to a spouse as a result of a property settlement or otherwise, and
any attempt to cause any benefit to be so subject under clauses (i), (ii), or
(iii) hereof shall be void.

(f)           No Contract for Continuing Services. The OPP shall not be
construed as creating any contract for continued services between the Company or
its Affiliates and any OPP Award Recipient and nothing herein contained shall
give any OPP Award Recipient the right to be retained as an Employee.

 

(g)           Governing Law; Jurisdiction. The OPP shall be construed,
administered, and enforced in accordance with the laws of the State of Delaware,
without giving effect to the conflict of laws principles thereof. The Company
and each OPP Award Recipient agree that the state and federal courts of New York
shall have jurisdiction over any suit, action or proceeding arising out of, or
in any way related to, the 2007 Plan or any OPP Award. The parties waive, to the
fullest extent permitted by law, any objection which any of them may have to the
venue of any such suit, action or proceeding brought in such courts, and any
claim that such suit, action or proceeding brought in such courts has been
brought in an inconvenient forum. In the event that any party shall not have
appointed an agent for service of process in New York, the party agrees that it
may be served with process by

 

- 8 -

 



 

--------------------------------------------------------------------------------

registered or certified mail, return receipt requested, to the party at its
respective address as reflected on the records of the Company. All notices shall
be deemed to have been given as of the date so delivered or mailed.

(h)          Non-Exclusivity. The OPP does not limit the authority of the
Company, the Committee, or any Affiliate, to grant cash bonuses, to make Awards
under the 2007 Plan, or to authorize any other compensation under the 2007 Plan
or any other plan or authority, including, without limitation, OPP Awards or
other compensation based on the same performance objectives used under the OPP.

(i)            Securities Laws Compliance. Restricted Shares shall not be issued
pursuant to the settlement of any OPP Award granted hereunder unless the
settlement of such OPP Award and the issuance and delivery of such Restricted
Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act, the Exchange Act and the
requirements of any stock exchange upon which the Common Shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.

(j)            Section 409A. If and only to the extent that any compensation
provided by the OPP may result in the application of Section 409A of the Code,
the Company shall, in consultation with the OPP Award Recipient, modify the OPP
with respect to such OPP Award Recipient solely in the least restrictive manner
necessary in order, where applicable –

(i) to exclude such compensation from the definition of “deferred compensation”
within the meaning of such Section 409A, or

(ii) to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted under
the OPP to such OPP Award Recipient.

(k)          Indemnification. The Company hereby agrees to indemnify and to hold
harmless the CEO, Vice-Chairman, and each member of the Board and the Committee
and other Employees and any Affiliate to whom the Committee delegates authority
pursuant to Section 3(a) against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to the OPP
or the 2007 Plan, except in the case of willful misconduct.

(l)            Unfunded Nature of Program. This OPP is intended to be an
unfunded, nonqualified compensation arrangement for purposes of the Code. Except
to the extent that a Participant may otherwise be entitled to preferred status
under applicable bankruptcy law, Participants shall have the status of general
unsecured creditors of the Company, and the OPP constitutes a mere promise by
the Company to make benefit payments in the future to the extent and consistent
with the terms of any OPP Awards, the OPP, and the 2007 Plan. Whenever there are
any references in the OPP to the crediting of amounts, all such references shall
be deemed to refer to notional, book entry transactions.

 

- 9 -

 



 

--------------------------------------------------------------------------------

(m)        Exclusivity of Documents. The liability of the Company for the
payment of benefits shall be defined only by this OPP, the 2007 Plan, and the
terms of each OPP Award Recipient’s Participation OPP Letter, and the Company
shall have no obligation to any Eligible Person under the OPP except as
expressly provided herein or therein.

(n)            Binding Effect. The provisions of the OPP shall bind and inure to
the benefit of the Company and its successors and assigns and each Participant
and each Participant’s successors and assigns.

(o)          Gender. Where appearing in the OPP, the masculine gender shall be
deemed to include the feminine gender and the singular number shall include the
plural, unless the context clearly indicates to the contrary.

(p)          Term and Expiration. The OPP shall be effective until all OPP Award
Recipients have received full settlement of all OPP Awards.

 

Adopted as of January 1, 2007 at a meeting of the Compensation Committee held
April 18, 2007.

 

- 10 -

 



 

--------------------------------------------------------------------------------

CENTERLINE

2007 SHARE INCENTIVE PLAN

___________________________________

 

2007 Outperformance Program

 

Exhibit A  

___________________________________

[DATE]

CONFIDENTIAL

[Name]

[Address]

 

Re:

Your Participation Interest for the 2007 to 2009 Performance Period

Dear [Name]:

You have been selected by Centerline Holding Company to be a participant in the
Centerline 2007 Outperformance Program (the “OPP”).  Generally, under the OPP,
in the event that the Company’s total return per share(as defined in the OPP) to
its equity holders during a three-year performance period beginning on January
1, 2007 exceeds 37.5%, then an aggregate outperformance pool comprising eleven
percent (11%) of such excess will be formed under the OPP (subject to a maximum
pool of U.S. $25,000,000). If and to the extent that any provision contained in
this Participation OPP Letter is inconsistent with the OPP, the OPP shall
govern.

The aggregate outperformance pool will be paid in the form of restricted common
shares, which will vest 50% on each of the first two anniversaries of the end of
the performance period, subject to continued employment, except as otherwise
provided in the OPP. Special provisions will apply, and you may forfeit some or
all of your award, in the event that your employment is terminated. Other
special rules apply, such as in the event of a change in control of the Company.

Subject to your acceptance of the terms and conditions of the OPP (which is
attached for your review and reference), your Participation Percentage in the
OPP is ___%.

Please acknowledge receipt of this letter and acceptance of the foregoing terms
and conditions for your participation in the OPP by signing in the space
provided below and return the signed letter to the attention of [            ].

 

Yours truly,

 

 

 

ACKNOWLEDGED BY:

 

 

 

[            ]

 

 

 

   

[Chairman, Compensation Committee]

 

 

 

[Name of OPP Award Recipient]

[CEO]

 

 

 

 

 

 

[Date]

 

 

- 11 -

 



 

 